EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Anna Kinney on 7/9/21. The claims filed 9/18/20 have been amended as follows:

1. (Currently Amended) 	A protective cover for a baby carrier ring, comprising a washable ring cover having an internal fastener, wherein the protective cover is configured in the shape of a major segment of a circle, and wherein the internal fastener is located closer to a center of the protective cover than an edge of the protective cover such that when the baby carrier ring is fully inserted into the protective cover, the internal fastener is located within an opening of the baby carrier ring in order to removably attachthe protective cover to the baby carrier ring.
2. The protective cover of claim 1, wherein the washable ring cover comprises fleece adhered to another fabric.  
3. The protective cover of claim 1, wherein the washable ring cover is configured as a 
4. The protective cover of claim 1, wherein the washable ring cover is configured as a pocket formed from a pair of shields.  

6. The protective cover of claim [5]4, wherein the pair of shields are stitched together around a circumference of the major segment of a circle to form the pocket.
7. The protective cover of claim 1, wherein the internal fastener is selected from the group consisting of snaps, buttons, 
8. The protective cover of claim 7, wherein the protective cover further comprises an external fasteneran external fastener of an adjacent protective cover.  
9. A protective cover set for baby carrier rings, comprising a plurality of fabric covers configured to conform around a plurality of baby carrier rings, wherein each of said plurality of fabric covers has an internal fastener, wherein each of said plurality of fabric covers is configured in the shape of a major segment of a circle, and wherein each of the internal fasteners is located closer to a center of a respective fabric cover than an edge of the respective fabric cover such that when the baby carrier rings are fully inserted into the fabric covers, each of the internal fasteners is located within an opening of a baby carrier ring in order to the fabric covers to the baby carrier rings.  
10. The protective cover set of claim 9, wherein the plurality of fabric covers are configured as a pocket or as a 
11. The protective cover set of claim 9, wherein the plurality of fabric covers are lined with fleece.  
12. The protective cover set of claim 9, wherein each of said plurality of fabric covers further comprises an external fastener 

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        7/12/21